
	
		III
		112th CONGRESS
		2d Session
		S. RES. 582
		IN THE SENATE OF THE UNITED STATES
		
			September 22
			 (legislative day, September 21), 2012
			Mr. Menendez (for
			 himself, Mr. Reid,
			 Mr. Cornyn, Ms.
			 Mikulski, Mr. Begich,
			 Mr. Heller, Mrs. Hutchison, Mr. Udall
			 of New Mexico, Mrs. Hagan,
			 Mr. Nelson of Florida,
			 Mr. Blumenthal, Mr. Enzi, Mr.
			 Crapo, Mr. Merkley,
			 Mr. Bennet, Mr.
			 Udall of Colorado, Mr. Akaka,
			 Mr. Whitehouse, Mr. Durbin, Mr.
			 Rubio, Mrs. Boxer,
			 Mr. Casey, Mr.
			 Inouye, Mr. Lautenberg,
			 Mr. Reed, Mr.
			 Bingaman, Ms. Stabenow,
			 Mr. Wyden, Mr.
			 Warner, Mr. Schumer,
			 Mr. Brown of Ohio, and
			 Mrs. Feinstein) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing Hispanic Heritage Month and
		  celebrating the heritage and culture of Latinos in the United States and the
		  immense contributions of Latinos to the United States. 
	
	
		Whereas beginning on September 15, 2012, through October
			 15, 2012, the United States celebrates Hispanic Heritage Month;
		Whereas the Census Bureau estimates the
			 Hispanic population in the United States at over 52,000,000 people, making
			 Hispanic Americans the largest racial or ethnic minority group within the
			 United States overall and in 25 individual States;
		Whereas Latinos accounted for over ½ of all
			 population growth from July 1, 2010, to July 1, 2011;
		Whereas the Hispanic population in the
			 United States is projected to grow to 132,800,000 by July 1, 2050, at which
			 point the Hispanic population will comprise 30 percent of the total population
			 in the United States;
		Whereas nearly 1 in 4 United States public school students
			 is Hispanic, and the total number of Hispanic students enrolled in public
			 schools in the United States is expected to reach 28,000,000 by 2050;
		Whereas 16.5 percent of all college students between the
			 age of 18 and 24 years old are Hispanics, making Hispanics the largest racial
			 or ethnic minority group on college campuses in the United States, including
			 both 2-year community colleges and 4-year colleges and universities;
		Whereas the purchasing power of Hispanic Americans was
			 $1,000,000,000,000 in 2010 and is expected to grow 50 percent to $1,500,000,000
			 by 2015;
		Whereas there are approximately 2,300,000 Hispanic-owned
			 firms in the United States, supporting millions of employees nationwide and
			 greatly contributing to the economic sector, especially retail trade, wholesale
			 trade, food services, and construction;
		Whereas as of June 2012, nearly 25,000,0000 Hispanic
			 workers represented 16 percent of the total labor force in the United States,
			 with the share of Latino labor force participation expected to grow to 18
			 percent by 2018;
		Whereas Hispanic Americans serve in all branches of the
			 Armed Forces and have bravely fought in every war in the history of the United
			 States;
		Whereas as of July 2012, 143,054 Hispanic active duty
			 service members served with distinction in the United States Armed Forces in
			 fiscal year 2012;
		Whereas as of June 30, 2012, there were 19,752 Hispanics
			 serving in Afghanistan;
		Whereas as of May 7, 2012, 645 United States military
			 fatalities in Iraq and Afghanistan have been Hispanic;
		Whereas more than 80,000 Hispanics served in the Vietnam
			 War, representing 5.5 percent of individuals who made the ultimate sacrifice
			 for their country in that conflict even though Hispanics comprised only 4.5
			 percent of the United States population at the time;
		Whereas 140,000 Hispanic soldiers served in the Korean
			 War;
		Whereas as of September 2012, there are approximately
			 1,300,000 living Hispanic veterans of the United States Armed Forces;
		Whereas 44 Hispanic Americans have received the
			 Congressional Medal of Honor, the highest award for valor in action against an
			 enemy force that can be bestowed on an individual serving in the United States
			 Armed Forces;
		Whereas Hispanic Americans are dedicated public servants,
			 holding posts at the highest levels of government, including 1 seat on the
			 Supreme Court, 2 seats in the Senate, 29 seats in the House of Representatives,
			 and 2 seats in the Cabinet; and
		Whereas Hispanic Americans harbor a deep commitment to
			 family and community, an enduring work ethic, and a perseverance to succeed and
			 contribute to society: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 celebration of Hispanic Heritage Month from September 15, 2012, through October
			 15, 2012;
			(2)esteems the
			 integral role of Latinos and the manifold heritage of Latinos in the economy,
			 culture, and identity of the United States; and
			(3)urges the people
			 of the United States to observe Hispanic Heritage Month with appropriate
			 programs and activities that appreciate the cultural contributions of Latinos
			 to American life.
			
